Dismissed and Memorandum Opinion filed March 17, 2005








Dismissed and Memorandum Opinion filed March 17, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00524-CV
____________
 
TEXAS SOUTHERN UNIVERSITY, Appellant/Cross-Appellee
 
V.
 
CHARLES DAVID CARTER,
Appellee/Cross-Appellant
 

 
On Appeal from the
127th District Court
Harris County, Texas
Trial Court Cause
No. 98-50486
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed February 20, 2004.
On February 22, 2005, the parties filed an agreed motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum
Opinion filed March 17, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.